DETAILED ACTION
Claims 1-10 and 13-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 4 is objected to because of the following informalities:  “…wherein the gap surrounds the degradable diverter…” should read as “…wherein the fixed gap surrounds the degradable diverter…”.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 

Applicant amended claim 1 (and, similarly claim 16) to further recite “…wherein the fixed gap is sized to allow the stimulation fluid to escape to an adjacent annular space in the wellbore and further sized to be blocked by solid particles in the stimulation fluid such that the stimulation fluid is prevented from leaking into the adjacent annular space…”. Examiner respectfully notes that the “fixed gap” was given its broadest reasonable interpretation in light of the instant application’s specification. For clarity purposes, Examiner introduced the “fixed gap" in light of an illustration of figure 3 of Boney within the rejection herein. With that being said, Examiner respectfully notes that the limitation is broad in nature in light of the broad interpretation of “fixed gap”, as presented within the rejection herein; with that being said, the “fixed gap” is sized to allow for fluid to escape to an adjacent annular space in the wellbore when elements 306, 307 start to degrade. Furthermore, the “fixed gap” is also sized to block areas within the annulus 309 of the “fixed gap” to allow for solid particles to block fluid from going into the adjacent annular space.

Examiner suggests incorporating more claim language (i.e. structural and/or functional) in light of the specification to overcome the prior art rejection and advance prosecution, preferably towards an allowance. Specifically, Examiner believes focusing on claim language in light of the instant application’s specification in regards to the “fixed gap” will potentially help expediting prosecution.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6, 8-10, 13-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boney et al. (US Publication 2010/0243242 A1; “Boney”).

In regards to claim 1, Boney discloses: An apparatus (as shown in figure 3) for performing a wellbore operation (abstract introduces a method and apparatus for processing a subterranean formation comprising stimulating and fracturing a subterranean formation) in a wellbore defined by a wellbore surface (of 302), comprising: 
	- a retrievable tubular (301; the retrievable tubular may be pulled back once the packers degrade as disclosed in paragraphs [0098-0109, 0129, and 0134] and figure 3) defining an axial flowbore (of 301) and having one opening (304) providing fluid communication between the flowbore and a formation (paragraphs [0098-0109] and figure 3 introduces the apparatus may contain a port or ports 304 that release fluid from the drill string assembly 301 at high pressure to fracture the formation 303, forming a fracture 305); and 
(306) adjacent to the one opening (as shown in in figure 3) and disposed partially in an annulus (309) between the wellbore surface (of 302) and a surface of the retrievable tubular (of 301; as shown in in figure 3) from which the degradable diverter projects (Examiner notes that the claim language is broad in nature, in which 306 projects radially outwardly during the setting process, as further disclosed in paragraphs [0099-0101]), the degradable diverter having an end positioned further radially outward than the one opening (as shown in figure 3) while the one opening directs a stimulating fluid in the annulus (as shown in light of the fluid flow within figure 3; furthermore, paragraphs [0099-0102] introduces “…the port 304 may release an acid, solid latened slurry or other chemical to notch the formation 303 to facilitate fracturing in a later process step as the drill string moves through the wellbore or drills the wellbore”), wherein a fixed gap (of 309; see the shaded portion of the “fixed gap” within the illustration of figure 3 below) separates the end of the degradable diverter and the wellbore surface surrounding the degradable diverter (Examiner notes that the “wellbore surface surrounding” the degradable diverter can not only be considered the radially outwardly areas/sections of 302, but also the fracture surface, of 305, within the wellbore, allowing for separation between the end of the degradable diverter and wellbore surface) while the stimulation fluid exits the one opening (paragraphs [0046, 0098-0102] introduces “In some embodiments, the packers may be deployed to isolate regions of the wellbore or wellhead from flow backup from a hydraulic fracturing operation or from a drilling operation”; “In some embodiments wherein the packers 307 may or may not be deployed, fluids may be pumped through the annulus 309 to produce the fracture 305”; “…the port 304 may release an acid, solid latened slurry or other chemical to notch the formation 303 to facilitate fracturing in a later process step as the drill string moves through the wellbore or drills the wellbore”), wherein the degradable diverter comprises a material that structurally degrades over an engineered time interval in response to an applied stimulus (paragraphs [0098-0109] introduces it may be desirable to continue drilling while fracturing; in some embodiments, the packers 306 may be formed of a degradable material selected to protect or seal the drill bit assembly 307; alternatively, in some embodiments, a seal may be formed of degradable material that acts as packer 306 in place of or in addition to seal 306), and wherein the degradable diverter directs the stimulation fluid exiting through the one opening towards the formation (as shown in figure 3 in light of the fluid flow arrows),
	wherein the fixed gap is sized to allow the stimulation fluid to escape to an adjacent annular space in the wellbore and further sized to be blocked by solid particles in the stimulation fluid such that the stimulation fluid is prevented from leaking into the adjacent annular space (Examiner notes that the limitation is broad in nature in light of the broad interpretation of “fixed gap”, as presented within the rejection herein; with that being said, the “fixed gap” is sized to allow for fluid to escape to an adjacent annular space in the wellbore when elements 306, 307 start to degrade; furthermore, the “fixed gap” is also sized to block areas within the annulus 309 of the “fixed gap” to allow for solid particles to block fluid from going into the adjacent annular space).

    PNG
    media_image1.png
    881
    520
    media_image1.png
    Greyscale


In regards to claim 3, Boney further discloses: wherein the degradable diverter has an axial cross section of one of: (i) a polygon, (ii) a concave shape, (iii) a convex shape, and (iv) defined partially by an arc (as shown in figure 3).

In regards to claim 4, Boney further discloses: wherein the degradable diverter completely surrounds the retrievable tubular, and wherein the gap surrounds the degradable diverter and the retrievable tubular (as shown in figure 3).

In regards to claim 6, Boney further discloses: wherein the degradable diverter has an adjustable outer diameter, the outer diameter expanding from a first diameter during run-in to a second larger diameter during operation (paragraph [0046] introduces the packer may be mechanical, inflatable, or swellable).

In regards to claim 8, Boney further discloses: wherein the degradable diverter expands to the second diameter when actuated by one of: (i) hydraulic actuator, (ii) mechanical actuator, (iii) hydrostatic pressure, (iv) electrical trigger (v) electromagnetic signal, and (vi) acoustic signal (paragraph [0046] introduces the packer may be mechanical, inflatable, or swellable; to provide a seal, the packer may mechanically squeeze, expand upon exposure to a fluid pressure, and/or contain a material that swells upon exposure to a fluid or other conditions).

In regards to claim 9, Boney further discloses: wherein the degradable diverter comprises a first and a second diverter element (plurality of elements 306), the one opening comprises a plurality of openings positioned between the first and the second diverter element (paragraph [0009] and figure 3 illustrates an embodiment of a drill string assembly 301 in a wellbore 302 in a subterranean formation 303; the drill string assembly 301 may contain a port or ports 304 that release fluid from the drill string assembly 301 at high pressure to fracture the formation 303, forming a fracture 305).

In regards to claim 10, Boney further discloses: wherein the one opening includes a plurality of axially spaced apart openings (paragraph [0009] and figure 3 illustrates an embodiment of a drill string assembly 301 in a wellbore 302 in a subterranean formation 303; the drill string assembly 301 may contain a port or ports 304 that release fluid from the drill string assembly 301 at high pressure to fracture the formation 303, forming a fracture 305), and further comprising a plurality of degradable diverters disposed along the retrievable tubular, wherein each degradable diverter diverts the stimulation fluid from an adjacent axially spaced apart opening to the formation (paragraphs [0098-0109] introduces the apparatus may contain a port or ports 304 that release fluid from the drill string assembly 301 at high pressure to fracture the formation 303, forming a fracture 305 while the surface of the degradable diverter, such as 306, surrounds the tubular as shown in figure 3).

In regards to claim 13, Boney further discloses: wherein the applied stimulus is one of: (i) temperature change (ii) the stimulation fluid, and (iii) a wellbore fluid (paragraphs [0083-0085 & 0098-0109] introduces it may be desirable to continue drilling while fracturing; in some embodiments, the packers 306 may be formed of a degradable material selected to protect or seal the drill bit assembly 307; alternatively, in some embodiments, a seal may be formed of degradable material that acts as packer 306 in place of or in addition to seal 306).

In regards to claim 14, Boney further discloses: wherein the retrievable tubular is a part of a hydraulic fracture completion system (paragraphs [0098-0109] and figure 3 introduces the apparatus may contain a port or ports 304 that release fluid from the drill string assembly 301 at high pressure to fracture the formation 303, forming a fracture 305).

In regards to claim 16, Boney discloses: A method for performing a wellbore operation (abstract introduces a method and apparatus for processing a subterranean formation comprising stimulating and fracturing a subterranean formation) in a wellbore defined by a wellbore surface (of 302), comprising: 
	connecting a degradable diverter (306) to a retrievable tubular (301; the retrievable tubular may be pulled back once the packers degrade as disclosed in paragraphs [0098-0109, 0129, and 0134] and figure 3) defining an axial flowbore (of 301) and having one opening (304) providing fluid communication between the flowbore and a formation (paragraphs [0098-0109] and figure 3 introduces the apparatus may contain a port or ports 304 that release fluid from the drill string assembly 301 at high pressure to fracture the formation 303, forming a fracture 305), wherein the degradable diverter is disposed partially in an annulus (309) between the wellbore surface (of 302) and a surface of the retrievable tubular (of 301; as shown in in figure 3) from which the degradable diverter projects (Examiner notes that the claim language is broad in nature, in which 306 projects radially outwardly during the setting process, as further disclosed in paragraphs [0099-0101]), is adjacent to (as shown in in figure 3), and has an end positioned further radially outward than the one opening (as shown in in figure 3); 
	pumping a stimulation fluid through the flowbore while maintaining a gap (of 309) separating the end of the degradable diverter and the wellbore surface surrounding the degradable diverter (Examiner notes that the “wellbore surface surrounding” the degradable diverter can not only be considered the radially outwardly areas/sections of 302, but also the fracture surface, of 305, within the wellbore, allowing for separation between the end of the degradable diverter and wellbore surface); 
	allowing the stimulation fluid to exit through the one opening (as shown in figure 3 in light of the fluid flow arrows; furthermore, paragraphs [0099-0102] introduces “…the port 304 may release an acid, solid latened slurry or other chemical to notch the formation 303 to facilitate fracturing in a later process step as the drill string moves through the wellbore or drills the wellbore”); 
	directing the stimulation fluid towards the formation using the degradable diverter (as shown in figure 3 in light of the fluid flow arrows; furthermore, paragraphs [0099-0102] introduces “…the port 304 may release an acid, solid latened slurry or other chemical to notch the formation 303 to facilitate fracturing in a later process step as the drill string moves through the wellbore or drills the wellbore”) and while the end of degradable diverter is positioned further radially outward than the one opening (as shown in figure 3); 
	wherein a fixed gap separates the degradable diverter disposed in the annulus and a surface surrounding the retrievable tubular while a stimulation fluid exits the one (paragraphs [0046, 0098-0102] introduces “…In some embodiments, the packers may be deployed to isolate regions of the wellbore or wellhead from flow backup from a hydraulic fracturing operation or from a drilling operation”; “…In some embodiments wherein the packers 307 may or may not be deployed, fluids may be pumped through the annulus 309 to produce the fracture 305”; with that being said, Examiner respectfully notes that the functional claim language as recited is met within Boney, as the packer element does not necessarily need to be deployed when allowing for stimulation fluids to flow through the tubular exiting the opening; additionally, the open-ended claim language is broad in nature in light of the instant application’s specification, as paragraph [0016] recites that “…It should be understood that the degradable diverter 50 does not need to seal against an adjacent surface (e.g., casing wall or borehole wall)”; with that being said, Examiner respectfully notes that term “surface” with the claims/specification is not limited to certain elements. And since the term is not limited, Boney can also teach the surface to be that of the fracture 305 as well, as shown in figure 3), wherein the fixed gap is sized to allow the stimulation fluid to escape to an adjacent annular space in the wellbore and further sized to be blocked by solid particles in the stimulation fluid such that the stimulation fluid is prevented from leaking into the adjacent annular space (Examiner notes that the limitation is broad in nature in light of the broad interpretation of “fixed gap”, as presented within the rejection herein; with that being said, the “fixed gap” is sized to allow for fluid to escape to an adjacent annular space in the wellbore when elements 306, 307 start to degrade; furthermore, the “fixed gap” is also sized to block areas within the annulus 309 of the “fixed gap” to allow for solid particles to block fluid from going into the adjacent annular space); and
	structurally degrading the degradable diverter over an engineered time interval using an applied stimulus (paragraphs [0098-0109] introduces it may be desirable to continue drilling while fracturing; in some embodiments, the packers 306 may be formed of a degradable material selected to protect or seal the drill bit assembly 307; alternatively, in some embodiments, a seal may be formed of degradable material that acts as packer 306 in place of or in addition to seal 306).

    PNG
    media_image1.png
    881
    520
    media_image1.png
    Greyscale


In regards to claim 17, Boney discloses: connecting a plurality of degradable diverters to the retrievable tubular (as shown in figure 3) and degrading two of the plurality of the degradable diverters at different times (paragraphs [0098-0109] introduces it may be desirable to continue drilling while fracturing; in some embodiments, the packers 306 may be formed of a degradable material selected to protect or seal the drill bit assembly 307; alternatively, in some embodiments, a seal may be formed of degradable material that acts as packer 306 in place of or in addition to seal 306; Examiner notes that the degradation of the plurality of degradable diverters will happen at different times as the particular degrading fluid is pumped from surface).

In regards to claim 19, Boney further discloses: comprising retrieving the retrievable tubular (the retrievable tubular may be pulled back once the packers degrade as disclosed in paragraphs [0098-0109, 0129, and 0134] and figure 3).

In regards to claim 20, Boney further discloses: wherein the retrievable tubular is part of a hydraulic fracture completion system (paragraphs [0098-0109] and figure 3 introduces the apparatus may contain a port or ports 304 that release fluid from the drill string assembly 301 at high pressure to fracture the formation 303, forming a fracture 305).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable Boney et al. (US Publication 2010/0243242 A1; “Boney”).

In regards to claim 2, Boney discloses: the degradable diverter (as disclosed in claim 1 above).
	However, Boney appears to be silent in regards to: wherein the degradable diverter comprises one of (i) ceramics, (ii) phenolics, (iii) metals, (iv) polyvinyl alcohols, (v) polyacrylamide, (vi) polyacrylic acids, (vii) rare earth elements, (viii) glasses, and (ix) carbon.
Nonetheless, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). Since Boney already establishes a tangible material being used for the degradable diverter element, using another type of material for the same purposes will not alter the operation.


In regards to claim 15, Boney further discloses: the material (as disclosed in claim 1 above).
	However, Boney appears to be silent in regards to: wherein the material is a non-elastic material.
	Nonetheless, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). Since Boney already establishes a tangible material being used for the degradable diverter element, using another type of material for the same purposes will not alter the operation.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Boney to include for the material to be a non-elastic material to allow for diverting fluids within the wellbore for hydrocarbon recovery purposes. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable Boney et al. (US Publication 2010/0243242 A1; “Boney”) in view of Connell et al. (US Publication 2017/0067313 A1; “Connell”).

In regards to claim 5, Boney further discloses: the degradable diverter (as disclosed in claim 1 above).
	However, Boney appears to be silent in regards to: wherein the diverter comprises a swab cup.
	Nonetheless, Connell discloses: wherein the degradable diverter comprises a swab cup (abstract, paragraphs [0004-0005] and figure 3 introduces the degradable diverter element 34 to comprise of swab cups).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Boney to include the teachings of Connell, by modifying the degradable diverter taught by Boney to comprise of swab cups taught by Connell to allow for for plugging and abandoning wells and more particularly methods that allow multiple operations in a single trip including among other steps running and setting a bridge plug, perforation, washing the perforations, delivering cement under pressure into the perforations and pulling the bottom hole assembly from the location without swabbing the well (paragraph [0001]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable Boney et al. (US Publication 2010/0243242 A1; “Boney”) in view of Russell et al. (US Patent 6,138,765; “Russell”).

In regards to claim 7, Boney discloses: wherein the degradable diverter comprises surfaces expands the outer diameter of the degradable diverter (paragraph [0046] introduces the packer may be mechanical, inflatable, or swellable; to provide a seal, the packer may mechanically squeeze, expand upon exposure to a fluid pressure, and/or contain a material that swells upon exposure to a fluid or other conditions).
	However, Boney appears to be silent in regards to: wherein the diverter comprises two mates, each mate having an inclined surface, wherein sliding engagement of the inclined surfaces expands the outer diameter of the diverter.
	Nonetheless, Russell discloses: wherein the diverter comprises two mates, each mate having an inclined surface, wherein sliding engagement of the inclined surfaces expands the outer diameter of the diverter (column 4, lines 5-38 and figures 1-2 introduces a hydraulic set packer generally includes a plurality of slips 50 having friction blocks 52 and a sealing element 54; slips 50 and friction blocks 52 are deployed against interior surface 26 of casing 24 to hold packer assembly 16 at a given location within wellbore 22).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Boney to include the teachings of Russell, by 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable Boney et al. (US Publication 2010/0243242 A1; “Boney”) in view of Richard et al. (US Publication 2012/0073819 A1; “Richard”).

In regards to claim 18, Boney discloses: wherein the two of the plurality of the degradable diverters are degraded using fluid compositions (paragraphs [0083-0085 & 0098-0109] introduces it may be desirable to continue drilling while fracturing; in some embodiments, the packers 306 may be formed of a degradable material selected to protect or seal the drill bit assembly 307; alternatively, in some embodiments, a seal may be formed of degradable material that acts as packer 306 in place of or in addition to seal 306).
	However, Boney appears to be silent in regards to: wherein the two of the plurality of the degradable diverters are degraded using different fluid compositions.
	Nontheless, Richard discloses: wherein the two of the plurality of the degradable diverters are degraded using different fluid compositions (paragraphs [0032-0033] introduces degradation by different fluids including alcohols, mutual solvents, fuel oils, etc.).
(paragraph [0002]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676